department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list t aa la i ty legend taxpayer a taxpayer b company c bank d amount e amount f date g date h ira x dear this is in response to your request dated date as supplemented by additional correspondence dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code 90u751032 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution on date g from ira x totaling amount e and taxpayer b age spouse of taxpayer a represents that she also received a distribution on date g from ira y totaling amount f taxpayers a and b assert that their failure to accomplish rollovers within the 60-day period prescribed by sec_408 d of the code was due to their medical conditions and also lack of knowledge of the ira distribution rules because they are recent immigrants from amount f have not been used for any other purpose taxpayers a and b represent that amount e and taxpayer a closed ira x on date g and received a distribution of amount e while taxpayer b closed ira y on the same date and received a distribution of amount f taxpayers a and b were dissatisfied with the earnings on their investments with company c and were in the process of evaluating a number of other investments on date h amounts e and f were deposited into their joint savings account at bank d where such amounts remain within the last ten days of the 60-day rollover period taxpayer b underwent an operation that was completed on a one-day basis and did not require a hospital stay a medical report issued by the hospital indicated that taxpayer b could resume her normal work schedule within approximately one month following the operation in addition taxpayer a suffered from an ongoing heart condition that eventually required surgery and hospitalization sometime after the expiration of the 60-day rollover period as a result of these conditions and their lack of a full understanding of the tax rules pertaining to distributions from iras taxpayers a and b assert that they were not able to successfully complete ira_rollovers within the 60-day period prescribed by law the total amount of the ira_distributions remains in taxpayers a and b’s joint savings account at bank d based on the above facts and representations taxpayers a and b request that the service waive the 60-day rollover requirement with respect to the distribution of amounts e and f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or 20uvu751032 distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented by taxpayers a and b demonstrates that they took distribution of amounts e and f from ira x and ira y respectively because they were dissatisfied with the earnings on their investments however no evidence was presented to the service as to how any of the factors outlined in revproc_2003_16 affected their ability to timely rollover amounts e and f no documentation was submitted that the medical_condition of either taxpayer a or b was such as to prevent them from completing a timely rollover or that the failure to deposit amounts e and f within the day rollover period was beyond the control of taxpayer a and b therefore the service declines to waive the day rollover requirement with respect to the distribution of amounts e and f ‘ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions regarding this ruling you may contact at sincerely yours denage asthe manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
